Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Only the following claims have been amended: 1, 8, and 15. 

1. (Currently Amended): 
A method comprising: 
determining that a doorbell press has been detected by a doorbell device at a property; 
determining a present security risk at the property based at least on sensor data and video data collected by the doorbell device; and
classifying the present security risk based on sensor data collected by one or more sensors of a monitoring system located within the property; 
selecting, from among multiple possible actions associated with a communication session between the doorbell device and a server 
performing the particular action.

8. (Currently Amended): 
A system comprising; 
	one or more computing devices; and
	one or more storage devices storing instructions that, when executed by the one or more computing devices, causes the one or more computing devices to perform operations comprising: 

determining a present security risk at the property based at least on sensor data and video data collected by the doorbell device; and
classifying the present security risk based on sensor data collected by one or more sensors of a monitoring system located within the property; 
selecting, from among multiple possible actions associated with a communication session between the doorbell device and a server 
performing the particular action.

15. (Currently Amended): 
At least one non-transitory computer-readable storage media storing instructions executable by one or more processors that, when executed by the one or more processors, causes the one or more processors to perform operations comprising: 
determining that a doorbell press has been detected by a doorbell device at a property; 
determining a present security risk at the property based at least on sensor data and video data collected by the doorbell device; 
classifying the present security risk based on sensor data collected by one or more sensors of a monitoring system located within the property; 
selecting, from among multiple possible actions associated with a communication session between the doorbell device and a server 
performing the particular action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683